Citation Nr: 0203561	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  00-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD), from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from September 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO which granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective from June 23, 1999, the date of receipt 
of the veteran's original claim.  

By rating action in February 2000, the RO, in part, granted 
service connection for residuals of a shrapnel wound to the 
right buttock and assigned a noncompensable evaluation, 
effective from June 23, 1999.  The veteran disagreed with the 
noncompensable rating assigned in a letter received by VA in 
April 2000.  A statement of the case has not been issued on 
this matter, which will be discussed in the Remand portion of 
this decision


FINDINGS OF FACT

1.  Since service connection was established, the veteran's 
symptoms for PTSD more nearly approximated the degree of 
occupational and social impairment contemplated by a 70 
percent rating.

2.  The veteran is requesting a 70 percent and no greater 
rating for service connected PTSD.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for service-
connected PTSD, from the initial grant of service connection 
are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

When examined by VA in August 1999, the examiner noted that 
the veteran's claims file was not available for review.  The 
veteran reported that he had nightmares once or twice a week, 
which primarily related to an incident in Vietnam when two 
close friends were killed during combat.  He also reported 
intrusive thoughts on a daily basis; a sense of a 
foreshortened future; significant anxiety response at 
reminders of Vietnam; and the avoidance of things that 
reminded him of Vietnam, such as, books and movies.  He tried 
to avoid talking or thinking about Vietnam as much as he 
could.  Significant emotional numbing and social isolation 
were noted, and the veteran indicated that he had no close 
friends.  His affect was flattened.  He denied any loss of 
interest in previously important activities.  He had hyper-
arousal symptoms, including increased startle response and 
poor sleep (approximately 4 hours per night).  The veteran 
reported that he had to take medication to sleep.  He denied 
flashbacks, hypervigilance, or poor concentration during the 
day, but complained of frequent and sometimes violent angry 
outbursts.  A court-martial from the State Police was 
reported because of his angry outbursts.  He denied any 
symptoms consistent with major depression, except for sleep 
problems and psychomotor agitation as mentioned previously.  
While he gave a history of cocaine and alcohol abuse, he said 
that he stopped using cocaine several years ago and stopped 
drinking 4 months ago.  He denied any suicidal or homicidal 
ideations, auditory or visual hallucinations, or paranoid 
delusions.  He had no symptoms consistent with a panic 
disorder or obsessive/compulsive disorder.  

The veteran reported that he had recently begun attending 
counseling at the Vet Center.  He was not on any medications, 
except for over-the-counter melatonin for sleep.  He had 
never been hospitalized for psychiatric problems, but 
reported that he was evaluated for his angry outbursts in the 
past while working as a State Police Officer.  He denied ever 
having been married, but currently lived with a woman.  He 
reported that while he lived with a number of women over the 
years, he felt no close emotional bond towards these women.  
He had a number of jobs over the years, but lost many of them 
due to either angry outbursts or because he had trouble 
dealing with authority figures.  He currently managed a gym 
in New Jersey.  

On mental status examination, the veteran was casually 
dressed, wearing gym clothes.  He was calm and cooperative 
throughout the interview.  His speech was normal in tone, 
volume, and rate.  His mood was euthymic, and his affect was 
restricted.  His thought processes were logical and goal 
directed.  His thought content revealed no current active 
suicidal or homicidal ideation.  His judgment and insight 
were fair.  Cognitive examination was intact.  The veteran 
scored 29/30 on the mini mental status examination.  The 
assessment on Axis I included PTSD; alcohol dependence and 
cocaine abuse, in remission.  On Axis V, the Global 
Assessment of Functioning (GAF) score was 50.  The examiner 
commented that the veteran has serious symptoms of PTSD.  
However, he was able to maintain a full-time job and was 
competent to handle his funds.  

A report from a Vet Center social worker, received in August 
1999, noted the veteran's service history and the stressor 
events in Vietnam.  The social worker noted that the veteran 
was unable to hold a career job, and that his income was far 
below what he was making as a police officer.  He had 
nightmares and intrusive thoughts and recollections of his 
Vietnam experiences.  He avoided thoughts and feelings 
related to the incidents, and he was unable to recall 
important aspects of some of them.  His affect was restricted 
and flat, and he was unable to maintain meaningful 
relationships.  The veteran had feelings of estrangement from 
others.  He had sleep disturbance, and difficulty with short-
term memory and concentration.  He was hypervigilant and had 
exaggerated startled response.  The social worker concluded 
that the veteran suffered from PTSD, and that his symptoms 
ranged from moderate to severe, with an overall rating of 
severe.  

In a substantive appeal dated in March 2000, the veteran 
reported that he was taking medication for his nervous 
condition.  He also noted that he was unable to hold a full 
time job because of mood swings.

When examined by VA in July 2001, the examiner noted that the 
veteran was a manager of a fitness gym for the past five 
years.  The veteran reported difficulty sleeping, even with 
medication, and nightmares two to three times a week.  The 
veteran reported that he has a bad temper and that he used to 
get violent.  He said that he can't relate to people, and 
that he has no friends and stayed to himself.  He reported 
that he had a startle response and bouts of depression and 
survivor guilt.  He had no desire for any pleasurable social 
activity and avoided situations that reminded him of the war.  

On mental status examination, the veteran looked his stated 
age and was casually dressed.  He was relevant and coherent, 
though somewhat hard of hearing.  He denied any 
hallucinations or persecutions.  The veteran's affect was 
moderately depressed when he talked about the war.  He was 
well oriented and his memory was intact.  His insight and 
judgment were fair.  The diagnosis was PTSD.  The examiner 
offered a GAF score of 45.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In view of the decision in this case granting the veteran the 
benefit requested, no reasonable possibility exists that any 
further assistance would make a difference in this case.  
Thus, the VA has met its duty to assist under the VCAA.  
Through past actions of the RO, the veteran has been informed 
of the applicable criteria for a rating in excess of 50 
percent, and of what information needs to be proven in order 
to prevail in his claim for a higher rating.  

Ratings- In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Additionally, VA regulations provide that: 

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the 
moment of the examination.  

38 C.F.R. § 4.126(a) (2001).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9411-9440 (2001) and 
are set forth, in pertinent part, below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

38 C.F.R. § 4.130 (2001).  


Analysis

The veteran asserts that the symptoms of his service-
connected PTSD are more severe than is reflected in the 
evaluation currently assigned.  The veteran contends that his 
psychiatric disorder warrants a 70 percent evaluation.   

Initially, the Board notes that the veteran's claims file was 
not provided to the examiners for review when evaluated by 
the VA in August 1999 or July 2001, and that there are no 
records of outpatient treatment.  While specific treatment 
was not mentioned, the veteran has reported taking 
prescription medication for his psychiatric condition.  
However, in view of the grant of the benefit sought on 
appeal, any failures of due process are harmless error.

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 70 percent 
schedular rating.  

The record shows that the veteran experiences has 
difficulties in most areas of his life and is unable to 
establish and maintain effective relationships due to his 
PTSD symptoms.  While the veteran is able to perform the 
normal functions of daily living, including dressing, 
cleaning, and feeding himself, he has significant difficulty 
interacting with other people.  The veteran also displays 
impaired impulse control manifested by an explosive temper.  
The veteran reported that he was a State Police officer but 
lost his job primarily due to his angry outbursts and trouble 
dealing with authority.  On review of the evidentiary record, 
the Board finds that the veteran's symptoms are more closely 
analogous to that required for a 70 percent rating.  This 
appeal being from the initial rating assigned to a disability 
upon awarding service connection, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the Board finds that the 70 percent rating is assignable 
since service connection was granted as the symptoms since 
that time have been consistent with such rating.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As the veteran is not 
contending that a 100 percent rating is in order, there is no 
need for the Board to discuss whether a rating in excess of 
70 percent is in order.  In this regard, it is recognized 
that an appellant is generally presumed to be seeking the 
maximum benefit available by law, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  However, in this case, the veteran specifically 
noted that he was seeking a 70 percent rating.


ORDER

An evaluation of 70 percent, from the initial grant of 
service connection, is granted for the veteran's PTSD, 
subject to VA laws and regulation concerning payment of 
monetary benefits.  


REMAND

By rating action of February 2000, the RO granted service 
connection for residuals of shrapnel fragment wound to the 
right buttock and assigned a noncompensable rating effective 
from June 1999.  In April 2000, the veteran filed an NOD to 
that action, claiming that he had pain and tenderness from 
the shrapnel wounds and pain on movement.  At a VA 
examination in July 2001, the veteran informed the examiner 
that he wasn't asking for any compensation for the buttock 
injury, and that he had no complaints referable to the site.  
The RO determined that the statements made to the examiner 
constituted a withdrawal of the veteran's claim.  However, 
the applicable criteria provide that any withdrawal of a 
notice of disagreement must be in writing.  

§ 20.204 Rule 204. Withdrawal of Notice 
of Disagreement or Substantive Appeal. 

(a) Notice of Disagreement. A Notice of 
Disagreement may be withdrawn in writing 
before a timely Substantive Appeal is 
filed. 
(b) Substantive Appeal. A Substantive 
Appeal may be withdrawn in writing at any 
time before the Board of Veterans' 
Appeals promulgates a decision. 
(c) Who May Withdraw. Withdrawal may be 
by the appellant or by his or her 
authorized representative, except that a 
representative may not withdraw either a 
Notice of Disagreement or Substantive 
Appeal filed by the appellant personally 
without the express written consent of 
the appellant.  The agency of original 
jurisdiction may not withdraw a Notice of 
Disagreement or a Substantive Appeal 
after filing of either or both. 

38 C.F.R. § 20.204 (2001).

As such, the veteran's claim concerning his buttock wound is 
not withdrawn, and the RO must first contact the veteran to 
determine whether he wants to withdraw this issue; and, if 
so, to forward to the VA a written request for same.  In the 
event that the veteran does not wish to withdraw this issue, 
the RO should issue him a statement of the case on this 
matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is being Remanded for the following 
action:

1.  The RO should contact the
veteran to determine whether
he wishes to withdraw the issue
pertaining to the rating to be
assigned the shrapnel wound of
the right buttock.  If so, he should
forward to the VA written confirmation
of this fact.

2.  If the veteran does not want to
withdraw this issue, the RO must:

a.  Review the claims file and ensure
that all notification and development
actions required by the Veterans
Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

b.  Issue the veteran a SOC on the matter 
of entitlement to a compensable rating for
residuals of shrapnel fragment wound to the
right buttock.  In addition, the RO should
notify the veteran that the appeal as to this
claim will be returned to the Board following
issuance of the SOC only if it is perfected 
by
filing of a timely substantive appeal.  
Manlincon v. West, 12, Vet. App. 238, 240 
(1999).

If appropriate, the case should be returned to the Board.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03. 


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

